Order filed February 27, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00091-CR
                                     ____________

                EX PARTE OSCAR MINJARE SANCHEZ, JR.




                     On Appeal from the 176th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1412036-A

                                       ORDER

      This is an appeal from the denial of an application for writ of habeas corpus
on January 11, 2018. A related case was previously filed in the Court of Appeals for
the First District of Texas under case number 01-16-00293-CR.

      It is ORDERED that the appeal docketed under this court’s appellate case
number 14-18-00091-CR is transferred to the Court of Appeals for the First District
of Texas pursuant to Local Rule 1.5. 14th Tex. App. (Houston) Loc. R. 1.5. The
Clerk of this Court is directed to transfer all papers filed in the case, and certify all
Orders made, to the Court of Appeals for the First District of Texas.

                                    PER CURIAM